Eschweilee, J.
(dissenting). Because I can see in this record no showing of any duty imposed by law upon defendant for alleged breach of which he can be held liable in tort, I must dissent.
There is no showing that defendant knew that plaintiff relied upon the prior situation of this cover as to remaining open. The cover was out of repair, with the hinges broken, for some time, and had been used by plaintiff while in such imperfect condition. The repairs, ordered by defendant upon notice from the city, consisted in replacing with new and heavier boards, a new adjustment of the hinges, and a painting of the cover..
I can see no ground for holding that under these facts and circumstances there was duty resting upon defendant to notify all the tenants and the members of their families who might go to this refuse box that such repaired cover, when lifted up, would fall, unless in some manner supported. It would seem that plaintiff was bound to know, without specific instructions, that the law of gravity was ever present, *172invariable, and instantaneous, and that unless such a cover was in some manner supported when open it would immediately fall. I can see no element of a trap or hidden danger in such situation aiid no law imposed duty to warn.